Citation Nr: 1224878	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-39 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Propriety in the reduction of Department of Veterans Affairs (VA) compensation benefits for the purpose of recouping military drill pay in the amount of $210.00 (US dollars) for the period from September 1, 2008, to October 26, 2008. 


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from January 1980 to January 1983, and from February 2003 to June 2004.  He also has also performed active-duty-for-training in the United States Army National Guard.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a letter decision of August 2008 of the Department of Veterans Affairs (VA), Regional Office (RO), located in Winston-Salem, North Carolina.  The Board would note that when the appellant perfected his appeal, he requested that he be given the opportunity to provide testimony before the Board at a Board hearing at the Winston-Salem RO.  Such a hearing was scheduled and the appellant was notified of that hearing.  Nevertheless, the appellant failed to appear for said hearing and he has not requested another hearing before the Board.  The Board finds that it has met its duty to assist the appellant on this matter, and will proceed on the merits of his claim.  


FINDINGS OF FACT

1.  Information obtained from the Defense Manpower Data Center (DMDC) in 2008 indicates that the appellant received military training or drill pay for 55 days in fiscal year 2005.  

2.  A June 2008 RO letter proposed a reduction of the appellant's VA compensation based on this information, and notified him that he had a 60-day period within which to dispute the proposed action prior to any final determination; he did not respond to this letter. 

3.  An August 2008 decision letter reduced the appellant's VA compensation in the amount of $210.00 (US dollars) to account for his receipt of military pay for drill training for the period from October 1, 2004, to September 30, 2005.  



CONCLUSION OF LAW

The retroactive reduction of the appellant's VA disability compensation to recoup his simultaneous receipt of VA compensation when he was receiving military drill pay for 55 days in 2005 was proper.  38 U.S.C.A. § 5304 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.654, 3.700 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the instant appeal, there is no further dispute as to the relevant facts, and the law is controlling.  Because the law, and not the evidence, is dispositive of this claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Furthermore, the issue here does not arise from the receipt of a "substantially complete application" from the appellant under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5034(c), which prohibits the receipt of VA compensation for any period for which a person receives active service pay.  Consequently, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.  Accordingly, the Board will address the merits of the claim.

B.  Legal Criteria, Factual Background, and Analysis

According to the regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his own service except as provided in 38 C.F.R. § 3.803 (2011), relating to naval pension, and 38 C.F.R. § 3.705(c) (2011), relating to waiver of retirement pay.  38 U.S.C.A. § 5304(c) (2011) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. §§ 3.654, 3.700 (2011).  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason or failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii) (2011).

Historically, the record reflects that on April 12, 2005, the RO issued a rating action that granted service connection for bilateral tinnitus, otalgia of the right ear, bilateral foot bunions with bilateral foot hallux valgus, hearing loss of the right ear, and history of otitis media of the right ear.  The appellant's combined evaluation was determined to be 20 percent, and the effective date assigned was June 18, 2004.  A notification letter concerning this award was sent to the appellant on April 19, 2005.  The appellant continued to receive monthly disability compensation funds from the VA until the summer of 2008.

In the summer of 2008, the appellant received notice from the Defense Manpower Data Center (DMDC) that he had been receiving training pay for fiscal year 2005.  In the notification letter, the appellant was told the following:

Active or inactive duty training pay cannot legally be paid concurrently with VA disability compensation or pension benefits (10 U.S.C. 12316 and 38 U.S.C. 5304(c)).

You may elect to keep the training pay you received from the military service department.  However, to be legally entitled to keep your training pay, you must waive VA benefits for a number of days equal to the number of days for which you received training pay.  In most instances, it will be to your advantage to waive VA benefits and keep your training pay.

The notification letter went on to state that for fiscal year 2005, the appellant had 55 training or drill pay days.  

In June 2008, the appellant received from the RO a letter that proposed a reduction of his VA compensation benefits based on the information provided to VA from DMDC.  The letter specifically stated that the VA proposed to reduce his compensation benefits by $210.00 (US dollars) for the period extending from October 1, 2008, to November 25, 2008.  The appellant was told that he had a 60-day period within which to dispute the proposed action prior to any final determination.  In addition to offering him a pre-determination hearing, he was requested to advise the RO if any information was incorrect.  He did not respond to this letter.

In August 2008, the RO took action to recoup the appellant's compensation for the amount of $210.00 (US dollars) for the 55 days of drill pay he received during fiscal year 2005.  He appealed that decision.  It is noted that the appellant has not disputed having receiving military pay for 55 days of drill training for the period extending from October 1, 2005, to September 30, 2005.  

Based on the above, the Board finds that the RO's recoupment of the appellant's VA compensation to account for his receipt of military drill pay for the period from October 1, 2005, to September 30, 2005.  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The fact of the matter is that the appellant received duplicate payments of government benefits which he knew or should have known were not authorized by law.  The Board is without authority to authorize the simultaneous receipt of active duty pay and VA compensation benefits. 

The United States Court of Appeals for Veterans Claims (Court) has held that in a case where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant the appellant's appeal, it must be denied.  


ORDER

The reduction of Department of Veterans Affairs (VA) compensation benefits for the purpose of recouping military drill pay in the amount of $210.00 (US dollars) for the period from September 1, 2008, to October 26, 2008, was proper, and the appellant's claim is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


